Title: To Thomas Jefferson from John Melcher, 21 March 1792
From: Melcher, John
To: Jefferson, Thomas


          
            Sir
            Portsmouth, March 21, 1792
          
          Agreeable to Mr. Henry Remsen’s request of the 10th. of Octor. 1790, I forwarded to you on the 1st. of Octor. following, one of my Newspapers, and from that time have continued to transmit you one weekly, sealed and directed. He has since informed me that they have not come to hand regularly, many of them are missing, agreeable to a list forwarded, which I am sorry to hear. I cannot account for this any other way, than by some inattention in the Post riders or Postmasters, as I have always been very careful in having them regularly sent to the Post-office.
          Agreeable to request I herewith enclose my bill, which you will please to have remitted in a post-bill.
          Of the papers missing I have been able to procure only 12, many of which are hardly fit to send, though I have herewith enclosed them, and hope you will in future receive them a little more regular.—I am Sir, your most obt. h’ble Servt.,
          
            John Melcher
          
        